Citation Nr: 0638058	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes, lumbar spine.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel





INTRODUCTION

The veteran had active service from June 1978 to June 1982, 
from May 1984 to April 1988, and from March 1989 to June 
1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his May 2003 statement, the veteran contended that his 
current diagnosis of degenerative changes of the lumbar spine 
was proximately related to his service-connected cervical and 
thoracic spine disabilities.  The RO, however, has not 
advised the veteran regarding the evidence needed to 
establish entitlement to service connection on a secondary 
basis or considered whether his low back disorder was caused 
or aggravated by his service-connected spine disabilities in 
the adjudication of his claim.  The Board also observes that 
the May 2003 VA spine examiner offered no opinion regarding 
the etiology of the veteran's degenerative changes of the 
lumbar spine.

In his February 2004 statements, the veteran indicated that 
he currently suffers from tinnitus as a result of acoustic 
trauma sustained during his active military service.  The 
Board recognizes that no current diagnosis of tinnitus is 
apparent in the record; however, the veteran is considered 
competent to report the manifestations of his claimed disease 
or disability.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  The Board also notes that the veteran's service 
records show that he served as a heavy vehicle operator and 
tractor trailer operator and complained of tinnitus, among 
other symptoms, in November and December of 1986.  
Nevertheless, the veteran has not been afforded with a VA 
audiological examination or medical nexus opinion with 
respect to his tinnitus claim.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to his claims, that 
includes an explanation as to the 
information or evidence needed to establish 
entitlement to service connection on a 
secondary basis. (Please note that the 
regulation regarding secondary service 
connection was amended effective October 
10, 2006).  The VCAA notice should also 
include explanation regarding the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The veteran should be afforded with a 
VA spine examination to determine the 
identity and etiology of any low back 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examining physician should state 
whether or not any low back disorder found 
on examination is at least as likely as 
not (i.e., probability of 50 percent), 
caused or aggravated by the veteran's 
service-connected cervical and thoracic 
spine disabilities or is otherwise 
etiologically related to his active 
military service to include any 
symptomatology shown in service.  The 
examining physician should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

3.  The veteran should be afforded with a 
VA audiological examination to determine 
the identity and etiology of any tinnitus 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
audiologist should state whether or not 
any tinnitus found on examination is at 
least as likely as not (i.e., probability 
of 50 percent) etiologically related to 
the veteran's active military service to 
include any symptomatology shown in 
service.  The audiologist should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the RO should 
readjudicate the veteran's claims with 
consideration of any evidence received 
since issuance of the March 2004 SOC.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


